Whitfield, J.
Lee recovered judgment for $1000.00 damages for personal injuries received while riding a bicycle because of a collision with an automobile driven by Luce. On writ of error Luce asserts errors in giving charges as well as in other matters of procedure. The charges relative to the elements of damage are more comprehensive than is warranted by the evidence and perhaps by the injuries alleged. Harmful error in such charges is shown by the damages awarded, which in view of all the evidence appear excessive. If the plaintiff enters a remittitur of $500.00, the judgment will stand affirmed for the remainder; otherwise, the judgment will stand reversed for a new trial. L. & N. Ry. Co. v. Frank, 76 Fla. 384; 76 Fla. 336; 77 Fla. 167.
It is so ordered.
Browne, C. J., and Taylor,, Ellis and West, J. J., concur.